Case 2:20-cv-06298-JWH-E Document 56 Filed 10/30/20 Page 1 of 1 Page ID #:1043




 1   Peter E. Perkowski (SBN 199491)
     peter@perkowskilegal.com
 2   PERKOWSKI LEGAL, PC
     445 S. Figueroa Street
 3   Suite 3100
     Los Angeles, California 90071
 4   Telephone: (213) 426-2137
 5   Attorneys for Defendants
     OKULARITY, INC. and JON NICOLINI
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     ENTTECH MEDIA GROUP LLC,                    Case No.: 2:20-cv-6298 JWH (Ex)
11
                Plaintiff,                       Hon. John W. Holcomb
12
     v.                                          NOTICE OF LODGING
13
     OKULARITY, INC. et al.,
14
                Defendants.
15

16

17   TO THE COURT, PARTIES, AND COUNSEL:
18        PLEASE TAKE NOTICE that Defendants hereby lodge the attached proposed
19   order pertaining to the Motion to Dismiss Second Amended Complaint (ECF 55).
20

21   Dated: October 30, 2020      PERKOWSKI LEGAL, PC
22
                                  By:    /s/ Peter Perkowski
23
                                        Peter E. Perkowski
24
                                        Attorneys for Defendants OKULARITY, INC.
25                                      and JON NICOLINI
26

27

28

                                             1
                                     NOTICE OF LODGING
